Title: The American Peace Commissioners to Prince Bariatinskii, [2 July 1783]
From: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry
To: Bariatinskii, Ivan Sergeevich


          On Tuesday, July 1, at the weekly gathering of ministers at
            Versailles, Vergennes informed the American peace commissioners that the Anglo-French
            treaty had been settled, pending British approval, and the time had come for them to pay
            official visits to the Russian and Austrian ministers who would be signing the treaty as
            mediators. The commissioners did so the next day, calling first on the comte de
            Mercy-Argenteau, who was not at home, and then on Prince Bariatinskii, who received them
            “very politely.” Arkadii Markov, who had been sent to Paris in April to join
            Bariatinskii as a co-mediator, arrived during their visit and warmly acknowledged their
            intention of calling at his residence later that day. (He was not at home when they
            did.) Before the summer heat became unbearable, they also called on the ministers of the
            Netherlands, Sweden, and Denmark, leaving their cards.
          Because neither Russia nor Austria had yet recognized the United States, John Adams
            wondered whether those ministers would need to consult with their courts before
            returning the visits. He need not have
            worried. Austrian representatives had been wondering since January how they could lure
            Franklin into making an official overture, allowing Joseph II to confer recognition and
            launch trade negotiations. When
            Mercy-Argenteau received notification in April that he would be receiving full powers
            and instructions for serving as a mediator in the treaties of France and Spain, he
            observed to the emperor that signing the Anglo-American treaty as well would provide the
            opportunity for establishing the trade relations they had been seeking. By the end of April, he and the Russian
            ministers had agreed that they would
            participate in the signing of the Anglo-American treaty if asked. This must have been what prompted Vergennes in
            May to sound out the American commissioners quietly as to whether they would “prefer” to
            invite mediation. They did not.
          As the time for signing the treaties approached, however, Vergennes must have known
            that the mediators would still welcome a role in the Anglo-American treaty and were
            prepared to recognize the American commissioners. Protocol required that the Americans
            pay the first visit. The imperial ambassadors returned those visits the next day,
            leaving cards.
         
          
            [July 2, 1783]
          
          Mr. Adams, Mr. Franklin, and Mr. Jay, Ministers Plenipotentiary of
            the United States of America to treat of peace, have called to have the honor of
            visiting His Excellency the Minister Plenipotentiary of Russia.
        